DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 10-11, 14-15, 17-18, 61, 65, 81, and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No. 9808013 (‘013) in view of Erickson (WO2015139075), The kitchn (https://www.thekitchn.com/food-science-ethylene-gas-130275, 2010), and grower direct (https://www.growerdirect.com/flower-care-ethylene-gas, cached wayback machine 08/20/2010).
Regarding claims 1, 4-5, 10-11, 14-15, 17-18, 61, 65, and 81-82, ‘013 teaches methods of providing dilute hydrogen peroxide gas at final concentrations of at least 0.1 ppm and/or up to 5 ppm to a shipping container and maintaining the purified hydrogen peroxide gas during shipping of the container and controlling arthropods in agricultural products during this time, wherein said agricultural products which are being treated with the hydrogen peroxide gas are selected from fruits, vegetables, and nuts which read on the instantly claimed fruits and vegetables, and wherein the hydrogen peroxide gas is at the same concentration as instantly claimed and wherein the hydrogen peroxide gas is provided to the shipping container and the agricultural products contained therein in amounts effective for controlling pests/arthropods, and wherein these amounts are the same amounts that are instantly disclosed as being effective for inhibiting an ethylene response, specifically ripening, senescence, abscission, etc. during storage/shipping or in cut flowers in storage/shipping.
‘013 merely does not teach wherein their application of hydrogen peroxide gas to fruits and vegetables and nuts or cut flowers in shipping containers is for inhibiting an ethylene response, specifically ripening, senescence, abscission, etc. during storage/shipping.
However, ‘013 teaches all of the active steps of the claimed method and wherein the same concentrations of dilute hydrogen peroxide gas are applied to the same enclosed areas containing fruits and vegetables which broadly read on the specific fruits and vegetables that are instantly claimed. Thus, the method of ‘013 is already accomplishing applicants claimed inhibiting the ethylene response, specifically ripening, and specifically preventing premature aging of crops whether or not the prior art recognized this feature as this would be a result effective of applying the claimed concentration of dilute hydrogen peroxide gas to the same enclosed containers containing the same agricultural products which are instantly claimed. However, this deficiency in ‘013 is further addressed by Erickson, The kitchn, and grower direct (https://www.growerdirect.com/flower-care-ethylene-gas, cached wayback machine 08/20/2010).
	Erickson teaches that it was known in the art to vaporize hydrogen peroxide (produced from absorption of water in the air which reacts with the percarbonate in the sachet) wherein the vaporized hydrogen peroxide vapor is present in amounts of less than 1 ppm, specifically <0.5 ppm, which reads on the claimed between 0.05 and 0.1 ppm and which is known to break down ethylene in the air/environment of a closed room/cool room and thereby inhibit ripening and/or senescence by destroying/removing any ethylene release from the agricultural products/fruits/vegetables and stored horticultural products (which broadly includes the claimed plants, cut flowers, edible potted plants, etc. claimed) and that ethylene can be removed and/or reduced from plants by application of hydrogen peroxide which would also obviously inhibit ripening and/or senescence of the plants/fruits/vegetables present in the cool room/refrigerated space/ambient room such as food storage or handing areas, shipping containers, etc. (See entire document; [0043]; [0052]; [0059-0060]; [0038-0044]; [0059-0062]; abstract; [0001]; Claims; [0008]; [0019]; [0016]) which reads on instant claims 1, 4-5, 10, 15, 17-18 (See pg. 11, left col. first 6 lines and figure 2; abstract; etc. entire document). Erickson further teaches wherein the hydrogen peroxide vapor can be used to treat fruits/vegetables which are stored at room temperature or in a cold storage and which are in shipping containers, (See entire document; [0043]; [0052]; [0059-0060]; [0038-0044]; [0059-0062]; abstract; [0001]; Claims; [0008]; [0019]; [0016];) and as discussed above teaches wherein the hydrogen peroxide destroys/removes any ethylene present thereby obviously inhibiting ripening and/or decay/senescence of the fruit/vegetables/agricultural and horticultural products contained therein (because ethylene is known to induce ripening/senescence as is taught by Erickson).
Erickson teaches methods of protecting fruits or vegetables comprising providing dilute hydrogen peroxide vapor in concentrations of less than <1 ppm, specifically even <0.5 ppm ([0043]; [0052]) to an enclosed environment, e.g. refrigerator, cold storage rooms, storage containers, etc. and wherein ethylene is removed It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the methods of ’013 to inhibit an ethylene response (e.g. ripening), and/or inhibit the ripening process in fruits and vegetables using the claimed method because ’013 teaches the exact same method steps comprising the exact same concentrations of hydrogen peroxide gas (which would read on the dilute H2O2 gas instantly claimed) and wherein the gas is applied to the exact same closed environments and the exact same fruits/plants/agricultural products instantly claimed and wherein the concentration of H2O2 gas is the same as the instantly claimed concentrations. Thus, one of ordinary skill in the art would conclude that the claimed methods were already known and being accomplished in the prior art especially since Erickson teaches that it was known in the art to use hydrogen peroxide to reduce or remove ethylene from fruits and vegetables, agricultural products, horticultural products in storage to inhibit ripening/senescence (e.g. rotting/spoilage), and as evidenced by The kitchn it would be obvious to use the claimed device to remove the ethylene from storage areas with apples, tomatoes, avocados, etc. because they produce ethylene which will trigger ripening senescence/deterioration/spoilage/rotting in any fruits/vegetables also stored with them (e.g. asparagus, cabbage, etc.) (see entire document), and to remove ethylene that is present in the environment containing cut flowers because cut flowers such as carnations are sensitive to ethylene which causes petal drop, premature death, irregular bud opening, etc. and causes huge losses of flowers in the industry as is evidenced by grower direct (See grower direct entire document; ethylene and its effect on flowers section; what flowers are effected, etc.).
	Thus, it would have been obvious that U.S. Patent No. 9808013 (‘013) in view of Erickson, The kitchn, and grower direct that the instantly claimed method was already being accomplished when the agricultural products including fruits and vegetables, etc. of US9808013 are being treated/contained in the enclosed environment to control arthropods when taken in view of Erickson, The kitchn, and grower direct. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 10-11, 14-15, 17-18, 61, 65, 81-82, and 93-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (WO2015139075, with priority to 03/18/2014), in view of Lee (US8168122), Kendall et al. (https://web.archive.org/web/20120204121707/https://nchfp.uga.edu/how/dry/csu_dry_fruits.pdf), Bob’s Market (https://www.bobsmarket.com/blog/bsmarketblog.com/2011/08/benefits-of-hydrogen-peroxide.html), The kitchn (https://www.thekitchn.com/food-science-ethylene-gas-130275, 10/21/2010), grower direct (https://www.growerdirect.com/flower-care-ethylene-gas, cached wayback machine 08/20/2010), Nafisi-Movaghar (US4948609, from IDS), PartSelect (https://web.archive.org/web/20140903121306/https://www.partselect.com/JustForFun/Preserving-Food-by-Drying.aspx).
	Applicant’s claim:
-- A method for inhibiting an ethylene response in an agricultural product comprising: providing dilute hydrogen peroxide (DHP) gas at a final concentration of up to 10.0 parts per million (ppm) to an enclosed environment containing said agricultural product, wherein said DHP is non-hydrated, substantially free of organic species, substantially free of plasma species, and comprises less than 0.015 ppm ozone; and maintaining said concentration of DHP gas in said enclosed environment for a period of time to reduce ethylene levels and inhibit an ethylene response wherein said inhibited ethylene response is selected from the group consisting of ripening, senescence, abscission, tillering, flower development, seed germination, and breaking of seed dormancy.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 4-5, 10-11, 14-15, 17-18, 61, 65, 81-82, 93-96, Erickson teaches that it was known in the art to vaporize hydrogen peroxide (produced from absorption of water in the air which reacts with the percarbonate in the sachet) wherein the vaporized hydrogen peroxide vapor is present in amounts less than 1 ppm, specifically less than 0.5 ppm, which reads on the claimed between 0.05 and 0.1 ppm and which is known to break down/remove ethylene in the air/environment of a closed room/enclosed space (e.g. cool room, shipping container, storage container, etc.) which reads on the claimed reducing ethylene levels and thereby inhibits ethylene response in agricultural products e.g. ripening and/or senescence by destroying/removing any ethylene release from the agricultural products/fruits/vegetables and stored horticultural products (which broadly includes the claimed plants, cut flowers, edible potted plants, etc. claimed) and that ethylene can be removed and/or reduced from plants by application of hydrogen peroxide which would also obviously inhibit ripening and/or senescence of the plants/fruits/vegetables present in the cool room/refrigerated space/ambient room such as food storage or handing areas, shipping containers, etc. (See entire document; [0043]; [0052]; [0059-0060]; [0038-0044]; [0059-0062]; abstract; [0001]; Claims; [0008]; [0019]; [0016]; Examples). Regarding claims 14-15, Erickson further teaches wherein the hydrogen peroxide vapor in amounts of less than <1 ppm, specifically <0.5 ppm can be used to treated fruits/vegetables which are stored at room temperature or in a cold storage or shipping containers, etc. (See entire document; [0043]; [0052]; [0059-0060]; [0038-0044]; [0059-0062]; abstract; [0001]; Claims; [0008]; [0019]; [0016];) and as discussed above teaches wherein the hydrogen peroxide destroys/removes any ethylene present thereby obviously inhibiting the ethylene responses by inhibiting ripening and/or decay/senescence of the fruit/vegetables/agricultural and horticultural products contained therein (because ethylene is known to induce ripening/senescence/spoiling/rotting as is taught by Erickson).

	Regarding claims 61 and 65, Erickson teaches methods of protecting fruits or vegetables comprising providing dilute hydrogen peroxide vapor in concentrations of <1 ppm and even < 0.5 ppm  ([0043]; [0052]) to an enclosed environment, e.g. refrigerator, cold storage rooms, storage containers, etc. and wherein ethylene is removed (See entire document; [0043]; [0052]; [0059-0060]; [0038-0044]; [0059-0062]; abstract; [0001]; Claims; [0008]; [0019]; [0016]; Examples). Erickson does not specifically teach that the protecting comprises converting ethylene gas produced by the fruits or vegetables to carbon dioxide and water before the ethylene gas can promote decay. However, as Erickson teaches treating vegetables/fruits, agricultural and horticultural products and/or enclosed environments which contain these products with dilute hydrogen peroxide vapor and because Erickson specifically teaches wherein the ethylene is removed and as such would inhibit ripening and senescence (decay) (because Erickson teaches that ethylene promotes ripening and spoilage) it would have been obvious that the claimed method for protecting a fruit or vegetable is already being accomplished in Erickson which teaches treating/releasing dilute hydrogen peroxide vapor in the instantly claimed concentrations to enclosed environments to remove ethylene. Erickson further teaches wherein the protection also includes preventing/inhibiting bacterial, mold, and fungal contamination of agricultural products/horticultural products which broadly reads on  preventing or inhibiting contamination of said fruit or vegetable growing in said enclosed environment by a virus or bacterium ([0003]; [0004]; [0019]; [0043]; [0052]; [0059-0060]; [0038-0044]; [0059-0062]; abstract; [0001]; Claims; [0008]; [0016]). 

	Regarding claims 81-82, Erickson teaches that dilute hydrogen peroxide vapors of the claimed concentrations can be used in enclosed environments containing horticultural products (Which includes cut flowers) to remove the ethylene in the environment which thereby would prevent premature aging of a flower by preventing senescence/rotting and/or abscission, flowering (See [0015]; abstract; [0059-0060]; [0043]; [0052]; [0038-0044]; [0059-0062]; abstract; [0001]; Claims; [0008]; [0019]; [0016]). 

	Regarding claims 93, Erickson teaches using/releasing dilute hydrogen peroxide vapor of the claimed concentrations in enclosed environments at ambient temperature, e.g. food storage facilities, storage containers, etc. which contain agricultural products including fruits and vegetables and wherein the dilute hydrogen peroxide vapor removes the ethylene present from the fruits and vegetables and thereby inhibit senescence/rotting/spoiling (see [0038-0044]; [0003]; [0004]; [0017-0019]; [0043]; [0052]; [0059-0060]; [0059-0062]; abstract; [0001]; Claims; [0008]; [0019]; [0016]; abstract).  
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1, 4-5, 10, 14-15, 17-18, 61, 65, Erickson does not teach wherein the hydrogen is provided as dilute purified hydrogen peroxide (DHP) gas and that the DHP is non-hydrated, and substantially free of organic species, plasma species and comprises less than 0.015 ppm of ozone or providing a PHPG generating device capable of producing PHPG/DHP gas at the claimed rate of claim 15 or wherein the agricultural products are the same as those instantly claimed.  However, this deficiency in Erickson is addressed by Lee and The kitchn. 
	Lee teaches PHPG producing devices which can continuously provide dilute purified hydrogen peroxide gas that is same as is instantly claimed and are capable of output of 240 cubic feet/minute, etc and wherein the PHPG/DHP is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are (see entire document; abstract; Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 6, ln. 24-38; Col. 6, ln. 57-Col. 7, ln. 7; figures; Examples e.g. Col 10-13). Lee also teaches using their device to produce DPHP gas is done at relative humidity of greater than about 1% (See Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 8, ln. 13-Col. 10, ln. 35; etc.).
The kitchn teaches that it was known that ethylene causes ripening, over-ripening, senescence/rotting/spoilage of fruits and vegetables, and that fruits/vegetables that produce ethylene, e.g. peaches, avocados, etc. are routinely stored separately from fruits that are ethylene sensitive (cucumber, asparagus, etc.) so as not to cause them to prematurely ripen, over-ripen, senesce/spoil/rot (see entire document), and that if you need produce to ripen faster ethylene is used (See entire document).

	Regarding claims, 61 and 65, Erickson does not specifically teach wherein the protecting of the fruits and vegetables further comprises preventing or inhibiting contamination of said fruit or vegetable which are growing in said enclosed environment by a virus or bacterium with the DHP gas instantly claimed. These deficiencies are addressed by Lee and Bob’s Market.
Lee teaches devices which can continuously provide dilute purified hydrogen peroxide gas that is same as is instantly claimed e.g. is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are (see entire document; abstract; Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 6, ln. 24-38; Col. 6, ln. 57-Col. 7, ln. 7). Lee also teaches using their device to produce DPHP gas is done at relative humidity of greater than about 1% (See Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; etc.).
Bob’s Market teaches that it was known to treat soil and plants (by applying the dilute hydrogen peroxide to the soil mix or onto plants to kill harmful bacteria, viruses and fungi that can grow on plants or in the soil, and that it can be used in more concentrated amounts in growing areas (e.g. applying it to various surfaces in greenhouses which might become contaminated with pathogenic bacteria and fungi) in order to control and kill fungal pathogens, bacterial pathogens, etc. that might be present in the area thereby preventing or inhibiting contamination of the fruits or vegetables growing in the greenhouse/enclosed environment by a pathogenic fungi or bacteria (See entire document).

Regarding claims 11, 81-82, Erickson does not specifically teach wherein the horticultural product is a cut flower, specifically a carnation, etc. or wherein the hydrogen peroxide is provided as gas in the claimed concentrations and maintained. However, these deficiencies in Erickson are addressed by Lee and Grower Direct. 
Lee teaches PHPG producing devices which can continuously provide dilute purified hydrogen peroxide gas that is same as is instantly claimed and are capable of output of 240 cubic feet/minute, etc. and wherein the PHPG/DHP is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are (see entire document; abstract; Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 6, ln. 24-38; Col. 6, ln. 57-Col. 7, ln. 7; figures; Examples e.g. Col 10-13). Lee also teaches using their device to produce DPHP gas is done at relative humidity of greater than about 1% (See Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 8, ln. 13-Col. 10, ln. 35; etc.).
Grower direct teaches that even small amounts of ethylene present in the environment containing cut flowers can cause detrimental effects. For example, carnations are very sensitive to ethylene which causes petal drop, premature death, irregular bud opening, etc. and causes huge losses of flowers in the industry (See grower direct entire document; ethylene and its effect on flowers section; what flowers are effected, etc.).

	Regarding claims 93-96, Erickson does not teach the claimed method of preparing air dried fruits or vegetables wherein the enclose environment has a relative humidity of less than 65% and maintaining the fruit or vegetable in the enclosed environment until the water content of the fruit or vegetable is reduced to a final moisture content of about 25% or less or wherein the fruit/vegetable/herb is selected from those listed. However, these deficiencies in Erickson are addressed by Lee, Kendall, PartSelect, Nafisi-Movaghar, The Kitchn.
Lee teaches devices which can continuously provide dilute purified hydrogen peroxide gas that is same as is instantly claimed e.g. is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are (see entire document; abstract; Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 6, ln. 24-38; Col. 6, ln. 57-Col. 7, ln. 7). Lee also teaches using their device to produce DPHP gas is done at relative humidity of greater than about 1% (See Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; etc.).
Kendall teaches that it was known that traditional methods of disinfecting fruit/vegetables (e.g. apples, grapes, peaches, pears, tomatoes, bananas, etc.) prior to drying/air drying in order to control/remove/kill potentially harmful bacteria and/or prevent spoiling, etc. have been linked with intiating asthmatic reactions in people with asthma (See Kendall: selecting and pre-treating fruits pg. 1-2, particularly sodium metabisulfite pretreatment; Table 1). 
The Kitchn teaches that it was known that ethylene causes ripening, over-ripening, senescence/rotting/spoilage of fruits and vegetables, and that fruits/vegetables that produce ethylene, e.g. peaches, avocados, etc. are routinely stored separately from fruits that are ethylene sensitive (cucumber, asparagus, etc.) so as not to cause them to prematurely ripen, over-ripen, senesce/spoil/rot (see entire document), and that if you need produce to ripen faster ethylene is used (See entire document).
Nafisi-Movaghar teaches drying plant products, specifically air dried agricultural products, more specifically fruits and vegetables, processed via air drying and maintains said fruit and vegetable product in an enclosed environment (chamber) until the water content of said agricultural product/fruit and/or vegetable until the moisture content is reduced, specifically wherein the water content is reduced to as low as 10 wt% moisture, which reads on the instantly claimed moisture contents (See Col.1, ln. 13-ln. 28).
PartSelect teaches that low humidity helps with the drying process (because drying involves extracting moisture from the food items and expelling it into the surrounding air. Thus, if the surrounding air is humid the foods will not dry effectively because low humidity allows moisture to move quickly from the food to the air) and they particularly prefer humidity of below 60% which reads on the less than 65% instantly claimed and the less than 50% instantly claimed because the ranges overlap which reads on claims 93-94 (see how drying preserves food; see drying foods out-of-doors second paragraph).
Thus, it would be obvious to one of ordinary skill in the art to try the worker safe hydrogen peroxide treatment instantly claimed for treating dried/drying fruits and vegetables based upon the combined teachings of Erickson, Lee, Kendall and PartSelect because this hydrogen peroxide treatment would allow for a different treatment from those known in the art to initiate asthmatic reactions and would still allow for effective decontamination of the fruit or vegetable that is being dried and would allow for the necessary low humidity levels for effective drying of fruits and vegetables.
It also would have been obvious to reduce the moisture content of the fruit, vegetable or herb to a final moisture content of about 15% or less because these were moisture content levels which were known in the art to be useful for preparing dried fruit and vegetables, etc. as is taught by Nafisi-Movaghar.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have used the claimed DHP gas/PHPG in the claimed concentrations/amounts to maintain freshness in agricultural products, horticultural products, vegetables, fruits, etc. in enclosed storage because Erickson teaches that it was known in the art to treat enclosed spaces (storage containers, shipping containers, cold storage, refrigerators, food storage facilities, etc.) with dilute hydrogen peroxide vapors wherein the hydrogen peroxide is present in the same concentrations and is administered/released to these enclosed areas containing fruits, vegetables, agricultural products and horticultural products (e.g. cut flowers) removes ethylene from the environment and ethylene which is produced by the agricultural and horticultural products which inhibits ripening and/or senescence, rotting/spoiling, premature aging, etc. of the plants/fruits/vegetables/cut flowers, etc. as is taught by Erickson and the combined references above. One of ordinary skill in the art would be motivated to use the claimed DHP gas/PHPG device to provide the hydrogen peroxide gas instantly claimed in the claimed concentrations because Lee teaches devices which provide dilute purified hydrogen peroxide gas that is same as is instantly claimed e.g. is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are and this device can safely continuously produce DHP from the air (See col. 12, ln. 32-42) and as is easy to use. Thus, one of ordinary skill in the art would obviously place a PHPG/DHP continuously producing device or multiple devices of Lee in an enclosed location (storage container, cold storage, shipping containers, refrigerators, etc.) that holds fruits and vegetables, cut flowers, agricultural products, horticultural products and turn it on to continuously provide the desired/necessary concentrations of dilute DHP gas from the air in place of the dilute hydrogen peroxide vapor of Erickson in order to provide a method of treating the enclosed environment to remove ethylene and thereby inhibit ripening, premature aging, senescence, rotting/spoiling of the claimed products, etc. with a gas instead of a vapor because vapors contain small amounts of water and moisture is not desired in food storage applications and by treating them with the claimed gas which is dry (not hydrated) instead of the vapor of Erickson allows one of ordinary skill in the art to reduce the likelihood (however small)/inhibit microbial growth on the fruit, vegetable, agricultural or horticultural products. Further the DHP gas is safe for workers to enter the location with the fruit and vegetables and provide antimicrobial and anti-ripening/senescence to fruit and vegetables by removing/reducing the ethylene from the fruits and vegetables because the DHP of Lee would behave the same as the dilute hydrogen peroxide vapor of Erickson when used in the claimed concentrations which are taught by Erickson because Erickson and Lee contain/use the same active hydrogen peroxide. Further the device of Lee would allow for a machine which can be continuously used to provide the desired amount of DHP necessary to inhibit ripening/senescence of the fruits and vegetables and also provide antimicrobial effects to prevent disease and mold, etc. from contaminating the fruits and vegetables and would not need to be replaced as do the sachets/devices of Erickson.
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to use the device of Lee in greenhouses with growing fruit and vegetable plants because as is taught by Erickson it was known to treat surfaces in enclosed storage facilities containing agricultural and horticultural products with the claimed concentrations of dilute hydrogen peroxide vapor in order to remove ethylene and inhibit microbial growth (E.g. bacteria and fungi) on the surfaces (which are not limited) which are treated with the vapor, and Bob’s Market teaches that it was known to treat greenhouses with hydrogen peroxide and to treat plants and soil with the hydrogen peroxide before growing to destroy phytopathogenic microorganisms including fungi. Thus, it would have been obvious to use the device of Lee in the concentrations of Erickson to remove any ethylene in the enclosed storage facility/greenhouse containing plants or going to contain plants and to disinfect any surfaces in the enclosed facility/greenhouse because it was already known in the art to use the same concentrations of hydrogen peroxide to disinfect surfaces in enclosed areas and these surfaces can be agricultural and horticultural products as per the teachings of Erickson which are discussed above. 
It would have been obvious to one of ordinary skill in the art use the DHP gas/PHPG device of Lee in enclosed spaces for preventing premature aging of a flower during storage, specifically carnations, etc. because the device of Lee can continuously produce the claimed concentrations of DHP gas/PHPG necessary to perform this method and because as is taught by Erickson it was known that dilute hydrogen peroxide vapors of the claimed concentrations can be used in enclosed environments containing horticultural products (Which includes cut flowers) to remove the ethylene in the environment which thereby would prevent premature aging of a flower by preventing senescence/rotting and/or abscission, flowering, etc. as is instantly claimed. One of ordinary skill would want to do this because Grower direct teaches that even small amounts of ethylene present in the environment containing cut flowers can cause detrimental effects. For example carnations are sensitive to ethylene which causes petal drop, premature death, irregular bud opening, etc. and causes huge losses of flowers (and therefore money) in the industry as is discussed above.
It also would have been obvious to one of ordinary skill in the art to maintain the DHP gas/PHPG in the claimed concentrations, e.g. as a steady state concentration, as necessary during shipping/storage etc. to inhibit ripening, senescence, premature aging, etc. as is instantly claimed because Lee allows for continuous production of the DHP gas and PHPG, and Erickson teaches that their devices will continuously produce the dilute hydrogen peroxide vapors for an extended period of time. One of ordinary skill in the art would want maintain these levels of DHP gas/PHPG and have a steady state concentration in order to keep the agricultural products, horticultural products, fruits, vegetables, cut flowers, etc. fresh for as long as possible by substantially removing any/all ethylene present in the environment or produced by the products claimed so that there is less waste premature aging, early ripening, senescence/rotting/spoiling which causes much loss of flowers, agricultural products, horticultural products, fruits, vegetables and is very costly to the growers, sellers, and consumers of these products.
It also would have been obvious to one of ordinary skill in the art to air dry fruit, specifically apples, peaches, grapes, pears, etc. as is instantly claimed and to use the claimed DHP gas/PHPG which is provided by the device/devices of Lee which makes the exact same DHP gas claimed to destroy or inhibit any phytopathogenic organisms from infecting/colonizing the dry fruit in the claimed concentrations because it was known in the art to treat dry fruit to prevent bacterial and fungal growth and Erickson teaches that dilute hydrogen peroxide vapors in the claimed concentrations inhibit bacterial and fungal growth as well as remove ethylene thereby preventing the fruit from decaying/spoiling while drying and these treatments would provide an alternative treatment to those previously used that are known to cause asthmatic reactions in susceptible populations since the DHP gas of Lee is known to be safe for workers.
It also would have been obvious for one of ordinary skill in the art to optimize the amount of DHP gas/PHPG being produced by the machine(s) of Lee for use in the methods Erickson and the combined references in order to develop the instantly claimed method because Erickson teaches that the instantly claimed concentrations were known in the art to be effective for removing ethylene from enclosed areas used for storing/shipping/keeping fruits, vegetables, other agricultural products and horticultural products such as cut flowers (as are taught by combined references) and thereby inhibiting ethylene response such as ripening and also inhibiting premature aging, and contamination by bacteria and fungi. Thus, the claimed method is rendered obvious by the combined references as is discussed above.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims have overcome the previous 112(b) rejections, and have prompted the revised grounds of rejection presented herein under double patenting and 103. Applicant’s arguments, filed 09/12/22, have been fully considered but were not persuasive with respect to the double patenting rejections and 103 rejections of record. Applicant’s arguments with respect to these rejections are addressed herein.
Firstly, applicants argue that they will deal with the double patenting rejection when claims are determined to be allowable, e.g. they want the rejection to be held in abeyance. 
Applicants’ request for the double patenting rejection of record to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection. 
Regarding the 103 rejections of record, applicants first argue with respect to claims 1, 15, 61, 81, and 93 that Erickson does not teach that the vaporized hydrogen peroxide is DHP having the claimed properties and then they sort of present piecemeal arguments against the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the examiner respectfully points out that she never asserted that Erickson did teach the specifically claimed DHP having the claimed properties that are claimed/discussed above. However, as discussed above/herein Erickson does teach using the same/overlapping concentrations of dilute vaporized hydrogen peroxide to break down/remove ethylene in the air/environment of a closed room/enclosed space (e.g. cool room, shipping container, storage container, etc.)  as is instantly claimed. Thus, it would be obvious to one of ordinary skill in the art that the DHP having the claimed characteristics which is known in the art as taught by Lee could be substituted for vaporized hydrogen peroxide of Erickson which is in the same concentration and being used in the same methods which are instantly claimed, e.g. to break down/remove ethylene in the air/environment of a closed room/enclosed space (e.g. cool room, shipping container, storage container, etc.) which reads on the claimed reducing ethylene levels, breaking down ethylene, etc. and thereby inhibits ethylene response in agricultural products e.g. ripening and/or senescence by destroying/removing any ethylene release from the agricultural products/fruits/vegetables and stored horticultural products (which broadly includes the claimed plants, cut flowers, edible potted plants, etc. claimed) and that ethylene can be removed and/or reduced from plants by application of hydrogen peroxide which would also obviously inhibit ripening and/or senescence of the plants/fruits/vegetables present in the cool room/refrigerated space/ambient room such as food storage or handing areas, shipping containers, etc.
Regarding applicant’s arguments with respect to Erickson not disclosing that the vaporized peroxide they are using in the same concentrations and with the same fruits and vegetables instantly claimed specifically to convert the ethylene gas to water and carbon dioxide before the ethylene gas can promote decay, this is a result effective step which happens when the claimed levels of hydrogen peroxide are used in enclosed spaces with fruits and vegetables/agricultural products which produce/release ethylene. Thus, by providing the same levels of hydrogen peroxide to the same environments which are instantly claimed and which contain the same agricultural products, e.g. fruits/vegetables, etc. then obviously the hydrogen peroxide of Erickson performs the results/methods as are instantly claimed. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, by using the same concentrations of vaporized/gas hydrogen peroxide which are instantly claimed in the same closed environments then Erickson obviously achieves the same results as are instantly claimed whether or not the recognized these results (i.e. preventing premature aging of a flower/cut flower in storage, to prevent ethylene response selected from those claimed, protecting fruits and vegetables by converting ethylene gas to carbon dioxide and water before the ethylene gas can promote decay). Especially since Erickson specifically teaches wherein their vaporized hydrogen peroxide in the claimed concentrations/concentrations which overlap those instantly claimed are useful when provided to an enclosed environment containing the claimed agricultural products, and wherein the claimed concentrations are maintained in the enclosed environment during storage/shipping as is instantly claimed and as such would lead to the claimed effects whether or not they were previously recognized by Erickson. Further the specific properties of the claimed DHP/PHPG are taught by Lee and it would be obvious to substitute the claimed DHP gas/PHPG device to provide the hydrogen peroxide gas instantly claimed in the claimed concentrations because Lee teaches devices which provide dilute purified hydrogen peroxide gas that is same as is instantly claimed e.g. is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are and this device can safely continuously produce DHP from the air (See col. 12, ln. 32-42) and as is easy to use. Thus, one of ordinary skill in the art would obviously place a PHPG/DHP continuously producing device or multiple devices of Lee in an enclosed location (storage container, cold storage, shipping containers, refrigerators, etc.) that holds fruits and vegetables, cut flowers, agricultural products, horticultural products and turn it on to continuously provide the desired/necessary concentrations of dilute DHP gas from the air in place of the dilute hydrogen peroxide vapor of Erickson in order to provide a method of treating the enclosed environment to remove ethylene/break down the ethylene, etc. and thereby inhibit ripening, premature aging, senescence, rotting/spoiling, etc. of the claimed products, etc. with a gas instead of a vapor because vapors contain small amounts of water and moisture is not desired in food storage applications and by treating them with the claimed gas which is dry (not hydrated) instead of the vapor of Erickson allows one of ordinary skill in the art to reduce the likelihood (however small)/inhibit microbial growth on the fruit, vegetable, agricultural or horticultural products. Further the DHP gas is safe for workers to enter the location with the fruit and vegetables and provide antimicrobial and anti-ripening/senescence to fruit and vegetables by removing/reducing the ethylene from the fruits and vegetables because the DHP of Lee would behave the same as the dilute hydrogen peroxide vapor of Erickson when used in the claimed concentrations which are taught by Erickson because Erickson and Lee contain/use the same active, hydrogen peroxide, which is effective at removing/destroying ethylene gas and disinfecting surfaces (including fruits and vegetables, etc.) because these are all properties of hydrogen peroxide at the claimed concentrations, and these steps are performed by having the hydrogen peroxide present in the claimed environments in the claimed concentrations which is taught by the combined references as discussed above. Further the device of Lee would allow for a machine which can be continuously used to provide the desired amount of DHP necessary to inhibit ripening/senescence of the fruits and vegetables and also provide antimicrobial effects to prevent disease and mold, etc. from contaminating the fruits and vegetables and would not need to be replaced as do the sachets/devices of Erickson.
Regarding claim 93, Erickson does not teach using hydrogen peroxide gas having the claimed properties and having the claimed relative humidity. However, these deficiencies as discussed above are addressed by the secondary references. Applicant’s argue that Bob’s Market and Erickson don’t teach the claimed DHP, the examiner respectfully points out that this is taught by Lee as is discussed above and that each reference does not need to teach each and every limitation of the claim as applicant’s are arguing. Specifically, applicants argue that Bob’s market does not teach DHP gas, and it wouldn’t be obvious to switch them and applicants further argue that Nafisi-Movaghar only contains a single mention of hydrogen peroxide. The examiner firstly respectfully points out that Nafisi-Movaghar is not used to teach hydrogen peroxide, it is used to teach that it was known to air dry agricultural products, more specifically fruits and vegetables, processed via air drying and that said fruit and vegetable products are maintained in an enclosed environment (chamber) until the water content of said agricultural product/fruit and/or vegetable is reduced, specifically wherein the water content is reduced to as low as 10 wt% moisture, which reads on the instantly claimed moisture contents therefore contrary to applicant’s assertion Nafisi Movaghar does teach claimed elements.
Regarding applicant’s other arguments directed to the secondary references, e.g. Bob’s Market, Kendall, PartSelect not teaching claimed elements the examiner respectfully disagrees because as discussed above these references do teach several of the claimed elements from dependent claims as is discussed above. Specifically, with respect to claims 93-96, Lee teaches devices which can continuously provide dilute purified hydrogen peroxide gas that is same as is instantly claimed e.g. is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are (see entire document; abstract; Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 6, ln. 24-38; Col. 6, ln. 57-Col. 7, ln. 7). Lee also teaches using their device to produce DPHP gas is done at relative humidity of greater than about 1% (See Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; etc.).
Kendall teaches that it was known that traditional methods of disinfecting fruit/vegetables (e.g. apples, grapes, peaches, pears, tomatoes, bananas, etc.) prior to drying/air drying in order to control/remove/kill potentially harmful bacteria and/or prevent spoiling, etc. have been linked with intiating asthmatic reactions in people with asthma (See Kendall: selecting and pre-treating fruits pg. 1-2, particularly sodium metabisulfite pretreatment; Table 1). 
The Kitchn teaches that it was known that ethylene causes ripening, over-ripening, senescence/rotting/spoilage of fruits and vegetables, and that fruits/vegetables that produce ethylene, e.g. peaches, avocados, etc. are routinely stored separately from fruits that are ethylene sensitive (cucumber, asparagus, etc.) so as not to cause them to prematurely ripen, over-ripen, senesce/spoil/rot (see entire document), and that if you need produce to ripen faster ethylene is used (See entire document).
Nafisi-Movaghar teaches drying plant products, specifically air dried agricultural products, more specifically fruits and vegetables, processed via air drying and maintains said fruit and vegetable product in an enclosed environment (chamber) until the water content of said agricultural product/fruit and/or vegetable until the moisture content is reduced, specifically wherein the water content is reduced to as low as 10 wt% moisture, which reads on the instantly claimed moisture contents (See Col.1, ln. 13-ln. 28).
PartSelect teaches that low humidity helps with the drying process (because drying involves extracting moisture from the food items and expelling it into the surrounding air. Thus, if the surrounding air is humid the foods will not dry effectively because low humidity allows moisture to move quickly from the food to the air) and they particularly prefer humidity of below 60% which reads on the less than 65% instantly claimed and the less than 50% instantly claimed because the ranges overlap which reads on claims 93-94 (see how drying preserves food; see drying foods out-of-doors second paragraph).
Thus, it would be obvious to one of ordinary skill in the art to try the worker safe hydrogen peroxide treatment instantly claimed for treating dried/drying fruits and vegetables based upon the combined teachings of Erickson, Lee, Kendall and PartSelect because this hydrogen peroxide treatment would allow for a different treatment from those known in the art to initiate asthmatic reactions and would still allow for effective decontamination of the fruit or vegetable that is being dried and would allow for the necessary low humidity levels for effective drying of fruits and vegetables.
It also would have been obvious to reduce the moisture content of the fruit, vegetable or herb to a final moisture content of about 15% or less because these were moisture content levels which were known in the art to be useful for preparing dried fruit and vegetables, etc. as is taught by Nafisi-Movaghar.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616